TERRELL, Justice.
Appellees-cross-appellants brought suit in equity against appellants to rescind a contract for the sale of real estate which included a home, a going business and the land, on. which • they were located. The complaint also prayed for return of $9,000, being the initial payment on the real estate, The suit was brought after appellees had .occupied the home and conducted the business for, two weeks. Fraud and misrepresentation were, .basis of the, relief prayed for.
On conclusion of the trial the.chancellor found that the plaintiffs failed to prove their charges and' that- appellants were entitled to recover from appellees-cross-appellants $3,500, which amount included a real -estate broker’s commission -in the sum of $850 and an attorney’s fee in- the sum .of - $1,250, the real estate broker’s commission to remain in the registry of the.-court pending further orders. We are confronted with an appeal and a cross-appeal from the decree.
Several questions are urged for reversal but most of them are based on factual considerations on which we. find no basis for reversal of the chancellor. As to the attorney’s fees and the real, estate broker’s commission, we. find no contract, statute or other basis in the record for the allowance of such fees.
It necessarily follows that as to attorney’s fees and the real estate broker’s commission, the judgment appealed from is reversed. In all other respects the judgment appealed from is affirmed as to th'e appeal and- the cross-appeal.
Affirmed in part, reversed in part
' RÓBERTS, C. J., and SEBRING and MATHEWS, JJ., concur.